DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 13, 16 and 24 are objected to because of the following informalities:
Claim 13, (last line) should be changed to “a housing of each of the plurality of modules is closed-off” for grammar.
Claim 16, should be changed to “a fan arranged to cause a heat-dissipating cooling air stream to pass over the surfaces of the plurality of modules” for grammar.
Claim 24, (lns 2-3) should be changed to “a fan arranged to cause a heat-dissipating cooling air stream to pass over the surfaces of the plurality of modules” for grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 13 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grundl et al. (US20040164625, “Grundl”).
Re claim 13, Grundl discloses an electric motor arrangement, comprising: 
an electric motor (fig 1, para [0003] & [0028]); and 
a frequency converter (fig 1, para [0014]) having electronic components distributed among a plurality of modules 36 (fig 1, para [0031]-[0033]) are arranged radially on the electric motor (fig 1), 
wherein in a mounted state on the electric motor, the plurality of modules 36 are electrically connected (fig 1, para [0031] & [0035]) and a housing of each the plurality of modules 36 is closed-off (fig 1, para [0033], housing includes 44 & 40).
Re claim 20, Grundl discloses claim 13 as discussed above and further discloses the housings of the plurality of modules 36 have the same shape (fig 1).
Re claim 21, Grundl discloses claim 13 as discussed above and further discloses the plurality of modules 36 includes three modules (fig 1, three of the six modules 36), a housing 10 of the electric motor includes three module-receiving regions 34 (fig 1, para [0031]), and each of the module-receiving regions 34 is configured to receive one of the plurality of modules 36 (fig 1).
Re claim 22, Grundl discloses claim 21 as discussed above and further discloses cooling fins 26 (fig 1) configured to dissipate heat of a stator 12 of the electric motor (fig 1, para [0030]), the cooling fins 26 being arranged in cooling fin regions of the electric motor housing 10 between adjacent ones of the module-receiving regions 34 (fig 1).
Re claim 23, Grundl discloses claim 22 as discussed above and further discloses the cooling fin regions are covered by at least one motor cover 28 (fig 1, para [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben (WO2012007194, “Wibben”) in view of Kreidler et al. (US20170074286, “Kreidler”).
Re claim 13, Wibben discloses an electric motor arrangement, comprising: 
an electric motor 18 (figs 2-3 & 7, pg 9, lns 3-8, employing fig 7 for rejection but has similar parts as embodiment of figs 1-5 except for location of 26 & 46); and 
a frequency converter having electronic components (figs 5 & 7, pg 8, lns 52-53 & pg 9, lns 1-21) arranged radially on the electric motor 18 (fig 7), 
wherein in a mounted state on the electric motor 18, the frequency converter is electrically connected (figs 5 & 7) and the housing of the frequency converter is closed-off (fig 7, pg 9, lns 38-44).
Wibben discloses claim 13 except for:
the frequency converter having electronic components distributed among a plurality of modules are arranged radially on the electric motor; and 
a housing of each the plurality of modules is closed-off.
Kreidler discloses the frequency converter having electronic components distributed among a plurality of modules 68, 70, 72 (figs 2-8, para [0291]) are arranged radially on the electric motor 14 (figs 2-8, para [0280]); and 
a housing 64 of each the plurality of modules 68, 70, 72 is closed-off (figs 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the frequency converter of Wibben to 
Re claim 16, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben further discloses a fan 28 (fig 7, pg 9, lns 44-46) arranged to cause a heat-dissipating cooling air stream 29 to pass over the surface of the frequency converter (fig 7, pg 9, lns 44-53 to pg 10, lns 1-3).
Wibben discloses claim 16 except for the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules.
Kreidler discloses the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules 68, 70, 72 (para [0299]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben in view of Kreidler so the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claims 17-19, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben is silent with respect to:
at least one module of the plurality of modules includes motor-side power electronics;
at least one module of the plurality of modules includes power-system-side power electronics; and

Kreidler discloses at least one module 72 of the plurality of modules 68, 70, 72 includes motor-side power electronics (para [0292]); 
at least one module 70 of the plurality of modules 68, 70, 72 includes power-system-side power electronics (para [0292]); and
at least one module 68 of the plurality of modules 68, 70, 72 includes a human-machine interface (para [0292]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben in view of Kreidler so at least one module of the plurality of modules includes motor-side power electronics; at least one module of the plurality of modules includes power-system-side power electronics; and at least one module of the plurality of modules includes a human-machine interface, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben in view of Kreidler and in further view of Jensen et al. (US4963778, “Jensen”).
Re claims 14-15, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben is silent with respect to: 
in an unmounted state the housings of the plurality of modules are closed-off; and
the plurality of modules have plug-type connections.
Jensen discloses in an unmounted state the housing 28 of the module is closed-off (fig 2); and
the module has a plug-type connection 32 (fig 2, col 4, lns 9-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housings of the plurality of modules of Wibben in view of Kreidler so in an unmounted state the housings of the plurality of modules are closed-off; and the plurality of modules have plug-type connections, as disclosed by Jensen for one module, in order to protect the electronic components of the frequency module from outside debris and to connect the frequency converter to the electric motor, as taught by Jensen (fig 2, col 4, lns 16-17 & lns 25-31),

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wibben in view of Kreidler and in further view of Nakazawa et al. (US20080179999, “Nakazawa”).
Re claim 24, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben further discloses a fan 28 (fig 7, pg 9, lns 44-46) arranged to cause a heat-dissipating cooling air stream 29 to pass over the surface of the frequency converter (fig 7, pg 9, lns 44-53 to pg 10, lns 1-3); and 
cooling fins 27 configured to dissipate heat of a stator 37 of the electric motor 18 (figs 3 & 7, pg 8, lns 44-45 & pg 9, lns 50-53 to pg 10, lns 1-3).
Wibben discloses claim 24 except for:
the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules;

at least one module of the plurality of modules includes power-system-side power electronics;
at least one module of the plurality of modules includes a human-machine interface; 
the housings of the plurality of modules have the same shape;
the plurality of modules includes three modules;
a housing of the electric motor includes three module-receiving regions;
each of the module-receiving regions is configured to receive one of the plurality of module; and
the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions.
Kreidler discloses the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules 68, 70, 72 (para [0299]);
at least one module 72 of the plurality of modules 68, 70, 72 includes motor-side power electronics (para [0292]); 
at least one module 70 of the plurality of modules 68, 70, 72 includes power-system-side power electronics (para [0292]);
at least one module 68 of the plurality of modules68, 70, 72 includes a human-machine interface (para [0292]); 
the housings 64 of the plurality of modules 68, 70, 72 have the same shape (figs 2-3, three flat sides w/ curved top);

a housing 66 of the electric motor 14 includes three module-receiving regions (figs 2-4);
each of the module-receiving regions is configured to receive one of the plurality of module 68, 70, 72 (figs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben in view of Kreidler so: the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules; at least one module of the plurality of modules includes motor-side power electronics; at least one module of the plurality of modules includes power-system-side power electronics; at least one module of the plurality of modules includes a human-machine interface; the housings of the plurality of modules have the same shape; the plurality of modules includes three modules; a housing of the electric motor includes three module-receiving regions; and each of the module-receiving regions is configured to receive one of the plurality of module, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Nakazawa discloses the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions (figs 12-13 & below, para [0046], fig 12 only shows one module but discloses 3 modules as shown in fig 5; figs 12-13 show motor housing having fins as indicated below).

    PNG
    media_image1.png
    411
    726
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling fins of Wibben in view of Kreidler to be arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions, as disclosed by Nakazawa, in order to provide mounting positions for the modules while also providing fins for cooling the motor, as demonstrated by Nakazawa. 

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kreidler, Nakazawa, Heller (US20070284157), Chun (US20120274158) and Sasaki (JP2004236470) all appear to read on at least claim 13. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834